Citation Nr: 0217132	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  98-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from June 1942 to October 
1945.  The veteran died in October 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefit sought on 
appeal.  The appellant is the veteran's widow.

In an April 2001 decision, the Board denied the appellant's 
September 1999 request to reopen her claim for service 
connection of the veteran's death.  The appellant appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2002, the Court vacated 
the April 2001 Board decision with respect to the issue 
presently on appeal, and remanded the matter back to the 
Board for development consistent with the Joint Motion for 
Remand and to Stay Proceedings (Motion).  The appellant's 
appeal was returned to the Board for consideration of the 
Veterans Claims Assistance Act of 2000 and readjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In a decision dated July 1986, the Board denied service 
connection for the cause of the veteran's death.

3.  In an unappealed April 1997 rating decision, the RO 
denied reopening the claim for service connection for the 
cause of the veteran's death, finding that new and material 
evidence had not been submitted.

4.  The evidence associated with the claims file subsequent 
to the July 1986 BVA decision and April 1997 rating decision 
is not new or so significant that it must be considered in 
order to decide fairly the merits of the claim for service 
connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The Board's July 1986 decision, denying entitlement to 
service connection for the cause of the veteran's death, is 
final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.1100, 20.1104 (2002).

2.  The April 1997 rating decision denying service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

3.  The evidence associated with the appellant's claims file 
subsequent to the RO's April 1997 rating decision is not new 
and material, and the appellant's claim for service 
connection for the cause of the veteran's death is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.156(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant essentially requests that the Board reopen her 
claim of entitlement to service connection for the cause of 
the veteran's death on the basis that she has submitted new 
and material evidence not only sufficient to reopen her 
claim, but also sufficient to grant service connection.  The 
Board notes that the veteran died in October 1967, and that 
the death certificate lists the veteran's cause of death as 
a perforated left ventricle as a result of a myocardial 
infarction due to arteriosclerotic heart disease.  The Board 
also notes that the veteran was granted service connection 
for cholecystitis in a July 1949 rating decision, and 
assigned a noncompensable disability evaluation.  The 
appellant's first claim of entitlement to service connection 
for the cause of the veteran's death was first considered 
and denied in an October 1967 rating decision.  

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate 
a claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  See VCAA 2000, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2001).  

First, the VA has a duty under the VCAA to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete her claim.  The 
rating decision and the statement of the case, as well as 
additional correspondence to the appellant, have notified 
her of the evidence considered, the pertinent laws and 
regulations, and the reason that her claim was denied.  The 
RO indicated that they would review the information of 
record and determine what additional information is needed 
to process the appellant's claim.  The RO also informed the 
appellant of what the evidence must show in order to warrant 
entitlement to service connection for the cause of the 
veteran's death and provided a detailed explanation of why 
service connection was not granted.  In addition, the 
statement of the case included the criteria for reopening a 
claim, as well as other regulations pertaining to her claim.  
Letters to the appellant, from the RO, notified the 
appellant as to what kind of information they needed from 
her, and what she could do to help her claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183,187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt 
to obtain).  Under the circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  In 
this regard, the veteran's service medical records, VA and 
private medical records, and the veteran's death certificate 
are of record. The appellant and her representative have not 
made the Board aware of any additional evidence that should 
be obtained prior to appellate review.  Likewise, the Board 
is not aware of any additional evidence that needs to be 
obtained in this appeal, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992). 

The appellant's claim was originally denied by the RO on the 
basis that there was no evidence that the veteran had heart 
disease in service or within one year of his service, nor 
was there evidence that the veteran's service-connected 
cholecystitis contributed to his death.  This decision was 
appealed to the Board, which denied the appellant's claim in 
June 1969 on the basis that the veteran's service-connected 
cholecystitis did not contribute to the veteran's death from 
a perforated left ventricle due to a myocardial infarction.  
The Board also noted the appellant's contentions that the 
veteran's service medical records were incomplete or 
contained records from another veteran, but nonetheless 
concluded that the appellant's underlying claim was 
unchanged and that any errors in filing were without impact.  
At this time, the Board also considered a January 1969 
opinion from B. J. Massouda, M.D., which appeared to find a 
possible relationship between the veteran's in-service 
complaints of chest pain to angina and a possible 
relationship between the veteran's cholecystitis and cardiac 
discomfort.  However, the Board found that the veteran's 
service medical records showed that the veteran's chest pain 
was in the upper right quadrant of his abdomen, and denied 
the appellant's claim.  

In July 1976, September 1984, and January 1985, the RO 
issued rating decisions denying the appellant's claim to 
reopen on the basis that no new and material evidence had 
been submitted.  In August 1985, the appellant filed a 
notice of disagreement.  The RO, in a second rating 
decision, dated September 1985, denied service connection 
for the cause of the veteran's death because the objective 
evidence did not show a heart disorder during service or 
within a year following service.  The RO issued a statement 
of the case in October 1985, and appellant perfected her 
appeal.  In July 1986, the Board issued a decision denying 
entitlement to service connection for the cause of the 
veteran's death on the basis that lay statements submitted 
by persons who served with the veteran were not supported by 
contemporaneous clinical evidence which established 
entitlement to service connection for the cause of the 
veteran's death, as there was no evidence establishing a 
relationship between the veteran's death, his 
arteriosclerotic heart disease, and his service, including 
his service-connected cholecystitis.

In September 1987 and November 1990, the RO issued rating 
decisions denying the appellant's claim to reopen on the 
basis that no new and material evidence had been submitted.  
At the time of the September 1987 rating decision, the RO 
considered a letter from Dr. Massouda, which reiterated the 
veteran's treatment history, and once again noted a possible 
relationship between the cardiac disease and his service, 
and denied the appellant's claim on the basis that no 
cardiac chest pain was shown during service and that Dr. 
Massouda's opinion was speculation.  

More recently, the appellant filed a claim to reopen on the 
basis of new and material evidence in December 1996.  The 
RO, in an April 1997 rating decision, denied the appellant's 
claim on the basis that the evidence submitted was not 
sufficient to reopen her claim for service connection for 
the cause of the veteran's death.  The appellant filed a 
notice of disagreement in August 1997, the RO issued a 
supplemental statement of the case in December 1997, and the 
appellant perfected her appeal.  However, the appellant 
withdrew her appeal in February 1998.

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision, or the claimant files an appeal to the United 
States Court of Appeals for Veterans Claims.  See 38 
U.S.C.A. § 7103(a) (West 1991); 38 C.F.R. § 20.1100(a) 
(2001).  When the Board affirms a determination of the RO, 
that determination is subsumed by the final appellate 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104 
(2001).  Once the Board's decision becomes final, absent 
submission of new and material evidence, the claim may not 
be reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001).  In this case, the appellant did 
not file a motion for reconsideration of the Board's July 
1986 rating decision.  Therefore, the Board's July 1986 
decision is final and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 
(a), 3.156, 20.1100, 20.1104.  However, if new and material 
evidence is presented or secured with regard to a claim that 
was disallowed, the Board must reopen the claim and review 
the former disposition of the claim. See 38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 20.1105. 

In addition, within one year from the date of mailing the 
notice of the RO's decision, a notice of disagreement (NOD) 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1).  
If a NOD is not filed within one year of notice of the 
decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  In addition, where the appellant 
files a NOD, but fails to perfect her appeal within sixty 
days of the date on which the statement of the case was 
mailed or within one year from the date of mailing the 
notice of the decision, or withdraws her appeal, the RO's 
determination becomes final.  See 38 U.S.C.A. § 7105(d)(3) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 20.204(b), 20.302(b), 
20.1103.  Once an RO's decision becomes final, absent 
submission of new and material evidence, the claim may not 
be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.  In this case, the appellant withdrew her appeal of 
the RO's April 1997 rating decision.  Therefore, the RO's 
April 1997 rating decision is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with 
regard to a claim that was disallowed, the Secretary must 
reopen the claim and review the former disposition of the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. at 45,620.  
Since the current claim was filed prior to that date, the 
old version of the regulation is applicable in this case.

The first step in analyzing a case such as the instant one 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  See Routen v. Brown, 10 Vet. App. 183, 
186(1997) (citing Black's Law Dictionary 1203 (6th ed. 
1990)).  Second, the evidence must actually be shown to be 
"new," and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  In other words, the evidence cannot 
be cumulative or redundant.  See 38 C.F.R. § 3.156(a). The 
final step of the analysis is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).  This does not mean that the evidence warrants 
a revision of the prior determination.  It is intended to 
ensure that the Board has all potentially relevant evidence 
before it.  See Hodge at 1363 (citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Final Definition," 55 Fed. Reg. At 52274 (1990)).  
The credibility of the new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all of 
the tests are satisfied, the claim must be reopened.

Additional evidence has been associated with the claims file 
since the RO's April 1997 denial of the appellant's claim to 
reopen.  This evidence includes photocopies of the veteran's 
service medical records, photocopies of private medical 
records dated January 1969 and April 1987, a copy of the 
veteran's death certificate, and photocopies of previously 
submitted lay statements, correspondence by the veteran 
prior to his death, and correspondence between the RO and 
the appellant.

Nevertheless, based on the foregoing evidence, the Board 
finds that the appellant has not satisfied her burden of 
presenting new and material evidence.  The private medical 
records from 1969 and 1987 and the veteran's service medical 
records, as well as the lay statements and correspondence, 
are not new.  Specifically, these records were of record and 
considered at the July 1986 Board decision and the April 
1997 rating decision.  As such, these records constitute 
duplicative evidence because they are nothing more than 
photocopies of records previously considered by the RO and 
the Board.  Further, as discussed earlier, the RO and the 
Board previously rejected the appellant's contentions that 
the veteran's in-service complaints and his service-
connected cholecystitis were related to the veteran's 
arteriosclerotic heart disease, and the Board finds that the 
evidence received since the April 1997 rating decision is 
merely a repetition of the appellant's previous arguments.  
Accordingly, the Board finds that the appellant has not 
submitted new and material evidence sufficient to reopen her 
claim of entitlement to service connection for the cause of 
the veteran's death.


ORDER

New and material evidence not having been submitted to 
reopen the claim, service connection for the cause of the 
veteran's death is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

